DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 15, 19, 21-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US 2008/0235461).
Consider claim 1, Tan et al. discloses a device, comprising: a buffer to store data for a write request to be written to memory; and a command parser configured to receive feedback based at least in part on a content of the buffer and to output a command based at least in part on the feedback (Abstract, [0008]-[0019], incoming writes to the same cache line as a request are buffered/queue and a determination is made so to whether they should be merged or not based on feedback to the controller.).
Consider claim 2, Tan et al. discloses a device according to claim 1, further comprising a second buffer to merge a partial write request with other data, the other data drawn from a set including data in the memory or data in the buffer (Abstract, [0008]-[0019], partial writes can be merged.).
Consider claim 4, Tan et al. discloses a device according to claim 1, further comprising a data structure including at least one entry, the entry including a page state, a transaction identifier (ID), a page logical address, and an entry bitmap (Abstract, [0008]-[0019], information such as address, buffer identification, link information between transactions and other transactional related information is stored.).
Consider claim 7, Tan et al. discloses a method, comprising: receiving a write request at a device for memory from a host computer, the write request including a data; storing the data in a buffer; receiving feedback based at least in part on the data; and outputting a command based at least in part on the feedback (Abstract, [0008]-[0019], incoming writes to the same cache line as a request are buffered/queue and a determination is made so to whether they should be merged or not based on feedback to the controller.).
Consider claim 25, Tan et al. discloses a method according to claim 7, further comprising: determining that a buffer includes a page including a second data for a pending write request; and merging the data for the write request with the second data in the page in the buffer, including changing a portion of the page in the buffer based at least in part on the write request (Abstract, [0008]-[0019]).

Consider claim 15, Tan et al. discloses a device according to claim 25, further comprising: receiving a notification from the memory that the write request was removed from a queue; and changing an entry in a table for the write request to indicate that the entry is sent to the memory (Abstract, [0008]-[0019], transactions can be left in memory completed as a cache and also evicted/written to memory.).
Consider claim 19, Tan et al. discloses an article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in: receiving a write request at a device for memory from a host computer, the write request including a first data; storing the data in a buffer; receiving feedback based at least in part on the data; and outputting a command based at least in part on the feedback (Abstract, [0008]-[0019], incoming writes to the same cache line as a request are buffered/queue and a determination is made so to whether they should be merged or not based on feedback to the controller.).
Consider claim 21, Tan et al. discloses a device according to claim 1, wherein the feedback is based at least in part on content of a table data structure (Abstract, [0008]-[0019]).
Consider claim 22, Tan et al. discloses a device according to claim 1, wherein the command parser is further configured to prioritize the command based at least in part on the feedback (Abstract, [0008]-[0019], merging partial transactions is considered prioritizing them.).
Consider claim 23, Tan et al. discloses a device according to claim 1, wherein: the command includes a first type; and the command parser is further configured to prioritize the command over a second command that includes a second type (Abstract, [0008]-[0019], partial transactions are treated differently that full transactions.).
Consider claim 24, Tan et al. discloses a device according to claim 1, further comprising a first command queue associated with the command parser and a second command queue associated with the command parser (Abstract, [0008]-[0019], there are multiple queues/buffers with all have some association to the system as a whole.).
Consider claim 26, Tan et al. discloses a method according to claim 7, wherein outputting the command based at least in part on the feedback includes prioritizing the command based at least in part on the feedback (Abstract, [0008]-[0019], merging partial transactions is considered prioritizing them.).
Consider claim 27, Tan et al. discloses a method according to claim 7, wherein outputting the command based at least in part on the feedback includes prioritizing the command over a second command based at least in part on the command including a first type and the second command including a second type (Abstract, [0008]-[0019], partial transactions are treated differently that full transactions.).
Consider claim 28, Tan et al. discloses an article according to claim 19, wherein outputting the command based at least in part on the feedback includes prioritizing the command based at least in part on the feedback (Abstract, [0008]-[0019], merging partial transactions is considered prioritizing them.).
Consider claim 29, Tan et al. discloses an article according to claim 19, wherein outputting the command based at least in part on the feedback includes prioritizing the command over a second command based at least in part on the command including a first type and the second command including a second type (Abstract, [0008]-[0019], partial transactions are treated differently that full transactions.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2008/0235461).
Consider claim 10, Tan et al. discloses the method according to claim 25, Tan et al. does not explicitly state: “sending an early acknowledgement for the write request to the host computer.”. The ability to send an acknowledgement to a host early is well known to one of ordinary skill in the art and has the benefit of allowing the host to shift to its new process earlier. Therefore the Examiner is taking official notice to this feature.
It would have been obvious to one of ordinary skill in the art at the time of filing to send an acknowledgement early as claimed, because doing so has the benefit of allowing the host to shift to its next process earlier, therefore improving system efficiency. 
Consider claim 14, Tan et al. discloses the method according to claim 10, further comprising: receiving a second write request including a full data write at a second address; writing the full data write to a second page in the buffer; placing the second write request in a queue in the device for the memory; and adding an entry to a table indicating that the second page in the buffer is in the queue (Abstract, [0008]-[0019]).
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136